Citation Nr: 0914535	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asbestos-related pleural plaque disease.

2.  Entitlement to as total disability rating for 
compensation based on individual unemployability (TDIU) due 
to a service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran had active service from January 1957 to January 
1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from April and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, that denied the benefits 
sought on appeal.  The Veteran appealed the RO's decisions to 
the Board, and in February 2001, the Board returned the case 
to the RO for additional development.

In a decision dated in February 2004, the Board affirmed the 
RO's denial of the benefits sought on appeal.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in June 2005, the Court granted a Joint Motion for Remand 
filed in the case and vacated the Board's February 2004 
decision.  The case was then returned to the Board for 
further appellate review, and in November 2005, the case was 
again returned to the RO for additional development.  The 
case was subsequently returned to the Board for further 
appellate review.

In July 2007, the Board granted an evaluation of 30 percent 
for calcified pleural plaques due to asbestos exposure and 
denied the claim for TDIU.  The Veteran appealed the Board's 
decision to the Court and in an Order dated in December 2007, 
the Court granted a Joint Motion for Partial Remand filed in 
the case as to the issues of an initial rating in excess of 
30 percent for calcified pleural plaques due to asbestos 
exposure and TDIU.  Those issues were remanded pursuant to 
38 U.S.C.A. § 7252(a) for compliance with the Joint Motion 
for Partial Remand.  In February 2008, the Board remanded 
this case.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
consideration, since the Board has granted an initial 60 
percent rating for asbestos-related pleural plaque disease.


FINDING OF FACT

Pulmonary function testing (PFT) shows that the Veteran's 
asbestos-related pleural plaque disease has manifested forced 
vital capacity (FVC) values of 50 to 64 percent predicted; 
however, the PFTs do not show that the Veteran's asbestos-
related pleural plaque disease has manifested values of FVC 
less than 50 percent predicted; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40 percent predicted; FEV-1 less than 40 
percent of predicted; or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; cor pulmonale; pulmonary hypertension as related 
to the asbestos-related pleural plaque disease; the need for 
outpatient oxygen therapy; right ventricular hypertrophy; 
episode(s) of acute respiratory failure; or incapacitating 
episodes of infection of at least six weeks in total duration 
per year.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 60 
percent, but no more, for asbestos-related pleural plaque 
disease have been met, for the period of the appeal.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159 
4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter was sent in December 1998 per the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

Additional VCAA notice letters were sent in August 2003, 
December 2005, and March 2008.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met.  Nevertheless, the claimant was sent a Vazquez letter in 
June 2008.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected lung disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

The Veteran essentially contends that the initial evaluation 
assigned for his respiratory disorder does not accurately 
reflect the severity of that disability.  The Veteran also 
essentially maintains that his disability is so severe that 
he is unable to obtain or maintain any type of financially 
gainful employment.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Historically, in an April 1999 rating decision, the RO 
granted service connection for calcified pleural plaques 
consistent with asbestos exposure (subsequently characterized 
as asbestos-related pleural plaque disease).  That rating 
decision assigned a noncompensable evaluation effective 
December 2, 1998 by analogy to asbestosis under Diagnostic 
Code 6899-6833.  A rating decision dated in July 1999 
subsequently increased the evaluation from noncompensable to 
10 percent, also effective from December 2, 1998.  A rating 
decision dated in October 2003 changed the Diagnostic Code 
utilized to evaluate the Veteran's disability from 6833 to 
6845 based on the findings of a June 2003 VA examination that 
explained that the Veteran's respiratory disability was best 
described as a restrictive lung disease.

The evidence for consideration in assessing the level of 
severity of the Veteran's asbestos-related pleural plaque 
disease includes several VA and private PFT reports dated 
from 1996 through 2008.  

PFTs were performed in December 1996 at Dickinson County 
Medical Center, a private health care facility.  His recorded 
height was 71 inches.  At that time, the Veteran's FEV-1 
level was measured at 76 percent of predicted.  The ratio of 
the FEV-1 to FVC was not provided for post-bronchial 
dilation, although the pre-bronchial dilation ratio was 100 
percent of predicted.  Measurements of the Veteran's DLCO(SB) 
were not recorded.

The Veteran again underwent PFT at Dickinson County Medical 
Center in November 1998.  His recorded height was 71 inches.  
Results of this testing revealed a FEV-1 level at 64 percent 
of predicted.  While the FEV-1/FVC ratio was again not 
provided for post-bronchial dilation, the pre-bronchial 
dilation ratio was 104 percent of predicted.  The DLCO(SB) 
was recorded at 101 percent of predicted.

In January 1999, the Veteran underwent PFT at Pulmonary 
Associates of South Texas, a private health care facility.  
His recorded height was 71 inches.  At that time, repeat 
testing revealed FEV-1 levels at 74, 78, and 70 percent of 
predicted. FEV-1/FVC ratios were at 94, 104, and 104 percent 
of predicted.  Measurements of DLCO(SB) were not recorded.

In April 1999, the Veteran underwent a VA respiratory 
examination.  At that time, the examiner noted that the 
Veteran's claims file had been reviewed.  No height was 
recorded.  The examiner noted that a computed tomography (CT) 
scan report prepared in February 1999 at Starr Imaging Center 
had shown minimal calcified pleura bilaterally, consistent 
with asbestos exposure.  There was no evidence of any 
evidence of interstitial lung disease (i.e., asbestosis).  At 
the time of examination, the Veteran denied any chronic 
cough, sputum production, hemoptysis, or anorexia.  He denied 
experiencing dyspnea on exertion, and claimed he could walk 
approximately one mile without stopping to rest due to mild 
shortness of breath and fatigue.  He also denied any history 
of respiratory illness, and stated that he was not taking any 
respiratory medications.  He also indicated that he was not 
on medical treatment or home oxygen, and denied any 
incapacitation.

On clinical examination, the Veteran was alert and healthy-
appearing, with no evidence of cor pulmonale or atrial 
pulmonary hypertension.  His lungs were clear, with no rales 
or wheezes.  PFT revealed an FEV-1 level at 97 percent of 
predicted, an FEV-1/FVC ratio at 115 percent of predicted, 
and a DLCO(SB) at 116 percent of predicted.  The Veteran's 
total lung capacity was 95 percent of predicted.  Chest x-ray 
showed evidence of some minimal pleural thickening, but no 
evidence of asbestosis.  The examiner diagnosed pleural 
plaques which were calcified, consistent with previous 
asbestos exposure, with no clinical or radiographic evidence 
of asbestosis or any other pulmonary disease.

Also of record are the results of PFT conducted at a VA 
Medical Center in October 2000.  His recorded height was 70.5 
inches.   The results of this testing showed a FEV-1 level at 
63 percent of predicted, and a DLCO(SB) at 88 percent of 
predicted.  The final diagnosis was of moderately severe 
restriction and increased diffusion.

In light of the significant difference between the results 
obtained on PFTs in October 2000 versus those recorded at the 
time of previous examinations from 1996 through 1999, in 
February 2001 the Board returned the Veteran's claims file to 
the RO with instructions that the Veteran be afforded an 
additional VA respiratory examination, to include full PFTs, 
to determine the full extent of his current respiratory 
disorder.  In addition, the examiner was asked to comment on 
the presence or absence of additional symptomatology 
contemplated by VA rating criteria, such as cor pulmonale, 
pulmonary hypertension, and the need for outpatient oxygen 
therapy.

As a result, in August 2001 the Veteran again underwent a VA 
respiratory examination.  His recorded height was 68 inches.  
At that time, the examiner stated that the Veteran did not 
use outpatient oxygen therapy.  There was no evidence of cor 
pulmonale.  The examiner stated that the PFTs showed that the 
Veteran's DLCO(SB) was normal, at 105 percent of predicted.  
Lung volumes were uninterpretable since the body box seal 
could not be maintained.  The examiner concluded that there 
was no evidence of any obstructive airway disease.  He also 
concluded that, based on the absence of rales at the base, no 
clubbing, and no significant findings on the chest x-ray and 
pulmonary function test, specifically a normal diffusing 
capacity, that there was not enough evidence to state that 
the Veteran was exhibiting asbestosis (i.e., asbestosis 
indicating pulmonary fibrosis secondary to asbestos 
exposure).  However, he did agree with the diagnosis of 
asbestos-related pleural plaques.

The Board notes that while the pulmonary function test 
results do not show post-bronchial dilation values, pre- 
bronchial dilation FEV-1 was at 86 percent of predicted, and 
the FEV-1/FVC ratio was at 118 percent of predicted.

In September 2001, the Veteran again underwent VA PFT.  His 
recorded height was 70 inches.  At that time, the Veteran's 
post-bronchial dilation FEV-1 was measured at 71 percent of 
predicted, and the DLCO(SB) was at 94 percent of predicted.  
While the FEV-1/FVC ratio was not provided for post-bronchial 
dilation, the pre-bronchial dilation ratio was 121 percent of 
predicted.

In June 2003, the Veteran underwent a VA respiratory 
examination.  The examiner noted that the report had been 
prepared in response to an RO request to offer an opinion as 
to the Veteran's current disability, in light of the 
variability between his previous pulmonary function tests.  
The examiner observed that some of these tests showed 
differing results due to the fact that different heights of 
the Veteran had been used, and pulmonary function tests were 
somewhat determinant on the patient's height.  He opined 
that, following a review of the PFTs of record, the 
examination which was the most reflective of the Veteran's 
true pulmonary capacity was the one conducted at the Iron 
Mountain VAMC in September 2001, which used a correct height 
of 70 inches.  He noted that these results showed normal flow 
rates and some mild hyperinflation with some response to 
bronchodilators, suggestive of a reactive airway disease.

On examination, the examiner stated that there was no 
evidence of cor pulmonale or lower extremity edema.  
Following high resolution chest computed tomography, the 
examiner offered the following assessment:

After reviewing this Veteran's information, it appears 
most likely that this Veteran does have a mild 
restrictive defect related to the Veteran's asbestos 
exposure, along with an obstructive component related to 
the Veteran's COPD and reactive airway disease.  The 
Veteran's service-connected condition of pleural plaque 
disease is best described as a restrictive lung 
disorder.  The FEV-1 is most consistent with determining 
the amount of disease present for restrictive disorders 
and is the test which should be used in assessing [sic] 
this Veteran's disability.  The Veteran does not appear 
to be significantly disabled at this time.  This is 
demonstrated by the fact that his lung diffusion 
capacity is near normal.  He does not have any evidence 
of  hypoxemia.  He is able to walk one-half mile without 
significant restriction. Therefore, exercise capacity 
testing is not warranted.

As PFTs were not performed at the time of this examination, 
as requested by the Board in the February 2001 remand, the 
PFTS were again requested.  In September 2003, the Veteran 
underwent such testing at a VA facility.  His height was not 
recorded.  At that time, PFT revealed an FEV-1 level at 78 
percent of predicted and an FEV-1/FVC ratio at 120 percent of 
predicted.  Diffusion capacity was reportedly "normal."  A 
diagnosis of mild to moderate restrictive lung disease 
related to asbestos exposure was rendered.

As indicated above, after the Board denied the Veteran's 
claims in a February 2004 decision, the Veteran appealed the 
Board's decision to the Court, and in an Order dated in June 
2005, the Court granted the Joint Motion for Remand filed in 
the case and vacated the Board's decision.  In the Joint 
Motion for Remand, it was agreed that the Veteran should be 
afforded an additional VA examination.  The Joint Motion 
noted that there were various medical examination results 
contained in the record and that the results varied based on 
the Veteran's recorded height at the time of the 
examinations.  It was agreed that a thorough examination of 
the Veteran's pulmonary function was necessary and that such 
examination must take into account the Veteran's correct 
height as accurately measured by the examiner.  In addition, 
it was agreed that the Board's decision lacked an adequate 
reasons or bases because the Board failed to consider or 
discuss the Veteran's Social Security Administration records 
in the context of his claims.  In particular, the Veteran 
asserted that his Social Security records document the 
severity of the service-connected disability, as well as his 
unemployability due to that disability.  The Court returned 
the case to the Board, and the Board in turn returned the 
case to the RO for completion of additional development.

Thereafter, in compliance with the foregoing, the Veteran was 
afforded a VA respiratory examination in May 2006 at which 
time it was noted that the Veteran's claims file had been 
carefully reviewed.  At the time of the examination the 
Veteran reported that he had difficulty breathing in cold 
weather and that he experienced pain in his chest with 
activity.  The Veteran additionally reported experiencing an 
intermittent sharp debilitating chest pain that had been 
diagnosed as noncardiac in origin.  On physical examination, 
the Veteran's height was recorded as 68.75 inches and his 
weight as 181 pounds.  On PFT, the FVC was 86 percent, the 
FEV-1 was 101 percent, the FEV-1/FVC was 80 percent and the 
DLCO was 88 percent.  Following the examination, the examiner 
commented that PFTs did not direct the examiner to an opinion 
that the Veteran had severe respiratory disease.  He 
concluded that the Veteran was not as likely as not 
unemployable related to his service-connected pleural 
plaques.  The plaques did not appear to be in the 
configuration of mesothelioma and his lung capacities on 
pulmonary function tests were within normal limits.  
Employability to perform desk work or answering phones was 
not precluded by the findings on the examinations.

The Veteran was afforded an additional VA examination in 
August 2006, at which time the Veteran's height was recorded 
as 70 inches and his weight as 180 pounds.  The FVC was 
reported as 61 percent, the FEV-1 as 73 percent and the FEV-
1/FVC was 83 percent.  A DLCO value was not reported.  The 
diagnosis following the examination was calcified pleural 
plaques bilaterally which could represent asbestosis.  It was 
noted that PFT revealed minimal findings.  The examiner again 
concluded that it was not as likely as not that the Veteran 
was unemployable related to his service-connected pleural 
plaques.

As noted above, in July 2007, the Board granted an initial 
evaluation of 30 percent for calcified pleural plaques due to 
asbestos exposure and denied the claim for TDIU.  The Veteran 
appealed the Board's decision to the Court and in an Order 
dated in December 2007, the Court granted a Joint Motion for 
Partial Remand filed in the case as to the issues of an 
initial rating in excess of 30 percent for calcified pleural 
plaques due to asbestos exposure and TDIU.  Those issues were 
remanded to the Board and, in February 2008, the Board 
Remanded this case.  In pertinent part, the Board requested a 
copy of a VA October 2006 CT scan.  In addition, the Board 
found that a VA respiratory examination should be conducted.  
The VA examiner was instructed to perform a physical 
examination, PFTs, chest x- rays, and a CT scan.  It was 
noted that the Veteran's accurate height should be taken into 
account.  The examiner should be provided the diagnostic 
criteria for Diagnostic Codes 6604, 6833, and 6845 (the Board 
noted that Diagnostic Codes 6604 and 6845 have identical 
criteria).  The Board indicated that the examiner's findings 
should be consistent with the criteria provided, to ensure 
that all pertinent diagnostic criteria have been addressed 
and considered.

In compliance with the Board's remand, a copy of the VA 
October 2006 CT scan was obtained which showed bilateral 
calcified pleural plaques, but no new infiltrate, 
consolidation or nodule.  Central bronchi were patent.  

In February 2008, the Veteran was evaluated on an outpatient 
basis by VA.  At that time, the Veteran reported slight 
shortness of breath at a quarter mile, but this did not 
appear to be lifestyle-limiting.  The Veteran also reported 
having sharp pain in the left chest after lifting something 
heavy which lasted for 2 weeks before receding.  The veteran 
also experienced some discomfort after the PFTs were 
performed.  He had a cough which was occasionally productive 
of thick sputum, but he denied hemoptysis.  There was no 
weight loss, night sweats, or other constitutional symptoms.  
The Veteran also denied having palpitations.  

The recorded height was 70 inches.  The FVC was reported as 
63 percent, the FEV-1 as 76 percent and the FEV-1/FVC was not 
indicated, post-bronchodilator, pre-bronchodilator, it was 82 
percent.  A DLCO value was only reported for pre-
bronchodilator of 77 percent.  The impression following the 
examination was asbestos exposure, restrictive lung disease 
with possible interstitial lung disease (ILD), and atypical 
chest pain.  The examiner indicated that the PFTs revealed 
mild to moderate restriction with normal diffusion.  However, 
it was further noted that close follow up was necessary.  In 
addition, a CT revealed that there were no interval changes 
with stable bilateral pleural plaques that were consistent 
with prior asbestos exposure.  

The Veteran also underwent cardiovascular evaluation 
including a cardiac stress test, echocardiogram, and a 
myocardial perfusion study with ejection fraction.  In 
pertinent part, testing revealed that the Veteran had 
pulmonary hypertension.  

In June 2008, the Veteran was afforded another VA 
examination.  His claims file was reviewed.  At that time, it 
was noted that the Veteran had a history of episodic chest 
pain and severe shortness of breath.  Chest pain was 
localized to the left chest.  In addition, during attacks, 
the Veteran reported that he had a gurgling sensation in his 
chest and a marked inability to catch his breath.  The chest 
pain would reach a level of 10 out of 10 on a pain scale from 
zero to 10 with 10 being worse.  Tylenol and aspirin did not 
relieve the pain.  The episodes resolved spontaneously after 
3-4 weeks.  The Veteran denied having chest wall tenderness 
during these episodes.  He indicated that the pain was 
located deep inside the chest.  However, the Veteran did not 
miss work during these episodes in the past, but, it was 
difficult to perform his duties.  He related that he 
eventually had retired in 2003 due to his respiratory 
problems.  At the time of his retirement, he was having 4 
attacks per year.  He had his last attack 3 weeks ago which 
lasted 2 weeks.  The Veteran had received the diagnosis of 
atypical chest pain.  

Currently, the Veteran related that he had been taking it 
easy since his retirement.  He claimed to have dyspnea after 
walking about a quarter mile to a half mile.  The examiner 
noted that medical records revealed that the Veteran had 
dyspnea on exertion after walking a quarter of a mile several 
years ago.  The Veteran currently lived in a cabin with no 
stairs to climb.  He did minimal physical activity around the 
yard or house.  He was independent with all activities.  He 
was able to carry a light bag of groceries from the car to 
the cabin.  Her estimated that he could carry 20 pounds on an 
occasional basis.  The Veteran indicated that he had a mild 
dry daily cough.  He had had this cough for several years and 
there had not been any change.  He occasionally brought up 
small amounts of thick, yellow-green sputum.  He denied 
hemoptysis.  He also denied fevers, chills, orthopnea, and 
paroxysmal nocturnal dyspnea.  The Veteran related that his 
pulmonary symptoms were exacerbated with exposure to cold 
air.  A past smoking history was noted.  The Veteran elated 
that he smoked a half pack or less of cigarettes while in the 
service.  He denied tobacco abuse after he separated from the 
military.  

Currently, it was noted that the Veteran used medication 
including Levalbuterol inhaler, Formoterol Fumerate inhaler, 
Flunisolide nasal spray inhaler, Loratadine, and Simvastatin.  
The Veteran indicated that the inhalers did not alleviate his 
pulmonary symptoms.  It was noted that the Veteran had a past 
history of working in a mill from 1982-1997 as a foreman.  
Prior to that time, he held several positions in the mill 
including as a heavy equipment operator, postal worker, and 
excavator.  The Veteran denied being exposed to toxic fumes 
at his employment.  

The examiner reviewed past recent studies including the March 
2008 echocardiogram which revealed mild pulmonary 
hypertension with a PA systolic pressure of 47; a Bruce 
protocol exercise study which revealed a normal exercise 
capacity; a February 2008 CT scan which revealed diffuse 
ground-glass opacities in the right middle lobe and the 
lingual, bilateral plural plaques, with no change in the 
pleural plaques since a February 2007 CT.  

Physical examination was performed.  The Veteran was able to 
walk around the examination room without dyspnea.  There were 
no chest deformities.  Lung examination revealed bilateral 
fine crackles at the bases (left greater than right).  
Cardiac examination was unremarkable.  S1/S2 were normal.  
There were no murmurs, rubs, or gallops.  There was no 
jugular venous distension, hepatomegaly, or pedal edema.  
There was no cyanosis or clubbing of the extremities.  The 
examiner referred to the June 2008 PFTs and noted that the 
report indicated that the spirometry and Flow Volume Loop 
were normal.  The lung volumes as performed by helium 
dilution were normal.  The diffusion capacity was normal.  
Compared to the prior study from September 2003, the 
spirometry had increased as evidence by the increase in FEV-1 
from 2.3 to 2.66 and the FVC increase from 2.76 to 3.4,  Lung 
volumes had increased as evidence by an increase in the TLC 
from 4.3 to 5.16.  Additional result from PFTs were stated as 
follows: the FVC was 89 percent of predicted, the FEV-1 was 
90 percent of predicted, the FEV-1/FVC was 79, or 100 percent 
of predicted.  The Vital Capacity was 3.35 or 89 percent of 
predicted.  The TLC was 85 percent of predicted.  The 
diffusion capacity, or DLCO was 22.33 or 89 percent of 
predicted.  

The examiner assessed that the Veteran had asbestos exposure 
with pleural plaques.  The examiner indicated that the 
significance of the mild hypertension was unclear.  The 
finding of mild pulmonary hypertension was inconsistent with 
the normal pulmonary function studies and the excellent 
exercise capacity demonstrated on the recent stress test 
detailed above.  The examiner stated that mild pulmonary 
hypertension detected during an echocardiogram is a 
nonspecific finding.  This diagnosis would need to be 
confirmed by a right heart catherization.  The examiner 
indicated that such a test is an invasive procedure that was 
not performed during VA examinations.  

With regard to employability, after reviewing the medical 
records and examining the Veteran, it was the examiner's 
medical opinion that the Veteran could sustain at least 
sedentary work on a full-time basis, with avoidance of toxic 
fumes.  The asbestos related pulmonary disease should not 
affect the Veteran's reliability, productivity, ability to 
concentrate and follow instruction, and ability to interact 
with his co-workers and supervisors, while working on a 
sedentary level.  

In October 2008, the examiner provided an addendum.  The 
examiner noted that the Veteran had known calcified pleural 
plaque disease.  The examiner noted that a recent VA 
examination revealed elevated pulmonary artery pressure of 47 
on an echocardiogram study.  He also had a normal stress test 
and most recently had normal pulmonary function studies.  The 
examiner indicated that there was no apparent cause for the 
pulmonary hypertension on his echocardiogram.  Given the 
normal pulmonary function studies including normal oxygen 
saturation with ambulation, otherwise normal echocardiogram 
of his heart, and normal stress test, there was no firm 
evidence to implicate his calcified pleural plaque asbestos-
related disease as the cause of his pulmonary hypertension.  

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) is as follows:

FVC less than 50 percent predicted, or; DLCO (SB) less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy: 100 percent; FVC of 50 to 
64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation: 60 percent; FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted: 30 percent; FVC 
of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted: 10 percent; where the requirements for a 
10 percent rating are not met: noncompensable.  38 C.F.R. 
Part 4, including 4.31 and Codes 6825-6833 (2008).

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) and also for chronic 
bronchitis (Diagnostic Code 6600) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
FEV-1/FVC less than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted: 10 percent; Where 
the requirements for a 10 percent rating are not met: 
noncompensable.  38 C.F.R. Part 4, including 4.31 and Codes 
6840-6845 (2008).  See also Diagnostic Code 6604 (same 
criteria for rating purposes).  

The recent Joint Motion for Partial Remand indicated that all 
potential Diagnostic Codes were not previously considered in 
this case and all potential Diagnostic Codes and their 
respective criteria should be addressed.  It was essentially 
indicated that Diagnostic Code 6604 was not considered.  
Diagnostic Code 6604 governs ratings for COPD.  However, the 
Board points out the diagnostic criteria for Diagnostic Code 
6604 is identical to the diagnostic criteria for Diagnostic 
Code 6845, as set forth above.  

The Veteran has advanced contentions that his proper weight 
and height were not utilized in all of the examination 
reports and that accurate data is necessary for the proper 
conduction of PFTs.  The Board acknowledges that the 
competent evidence does in fact establish that height is a 
pertinent factor.  A review of the various PFTs shows 
variance in the recorded height of the Veteran and some PFTs 
did not record height.  Indeed, even after this case was 
remanded by the Board for further evaluation with 
consideration of the Veteran's height, again, his height 
ranged from 68.75 inches to 70 inches, when recorded on 
examinations.  Since the VA examiners could not resolve these 
discrepancies, the Board finds that it would be pointless to 
remand this case again.  In addition, there is a discrepancy 
between the finding that the Veteran has essentially normal 
pulmonary functioning and his FVC readings.  The August 2006 
and February 2008 examinations with the low FVC readings (as 
discussed below) are competent and the Veteran was noted to 
exhibit at least fair effort.  However, the Veteran was also 
determined to have minimal pulmonary findings.  Thus, the 
medical evidence shows that despite the low FVC readings, the 
Veteran has minimal impairment on his PFTs.  However, despite 
the findings of minimal impairment, the Board cannot 
disregard the low FVC readings without a medical basis to do 
so, which has not been provided.  This case has been remanded 
for examinations on numerous occasions and the Board will not 
order a new examination again since, as noted, past 
discrepancies have been unable to be resolved, despite 
requests by the Board.  As such, the Board will utilize the 
PFT results which establish the highest degree of disability 
since this matter could not be resolved with definitiveness 
and uniformity.  

The claims file contains numerous PFTs.  The August 2006 and 
February 2008 examination reports document FVC of 61 and 63 
percent of predicted, respectively.  Both documented the 
Veteran's height as being 70 inches which was previously 
determined by an examiner in September 2001 to be the correct 
height.  The other VA PFTs which recorded FVC findings did 
not apparently have the correct height for the Veteran.  The 
May 2006 testing recorded a shorter height and the June 2008 
testing did not record a height.  The other PFTs did not 
record FVC findings.  The Board also recognizes that there 
are discrepancies over whether the Veteran has interstitial 
lung disease; however, there are medical indications that 
this is the case and the Board has been directed to consider 
these rating criteria.  As such, and in according all 
reasonable doubt to the Veteran, the criteria for a 60 
percent rating based on the general rating formula for 
restrictive lung disease are met.  A higher rating is not met 
as FVC of less than 50 percent predicted have been 
demonstrated on any examination nor has DLCO (SB) less than 
40 percent predicted been demonstrated nor has maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation been exhibited.  The 
Veteran does not have cor pulmonale and he does not require 
outpatient oxygen therapy.

As the criteria for restrictive lung disease, COPD, and 
chronic bronchitis are identical as pertaining to this 
analysis, they will be discussed in tandem.  In order for a 
rating in excess of 60 percent to be warranted, the evidence 
would have to show FVC less than 50 percent predicted, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  In this case, the Veteran does not meet any of 
those criteria.  There were no FVC readings of less than 50 
percent predicted, DLCO (SB) readings of less than 40 percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, cor 
pulmonale, or the need for outpatient oxygen therapy.

The Board further notes that the Veteran has not had right 
ventricular hypertrophy, or episodes of respiratory failure.  
While the Veteran has a diagnosis of pulmonary hypertension, 
VA specifically sought a competent medical opinion as to 
whether it was related to his service-connected respiratory 
disability.  As set forth above, the examiner concluded that 
there was no etiological relationship.  As there is no 
contrary opinion in that regard, VA may not consider the 
diagnosis of pulmonary hypertension in the rating of the 
Veteran's respiratory disability.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board attaches significant probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

The Board has also contemplated whether application of 
Diagnostic Code 6601, for bronchiecstasis, afford an 
increased rating here.  Under that Code section, the next-
higher 100 percent rating is warranted where the evidence 
demonstrates incapacitating episodes of infection of at least 
six weeks in total duration per year.  That has not been 
shown in this case.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 60 percent, but no 
higher on a schedular basis.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
asbestos-related pleural plaque disease with the established 
criteria found in the rating schedule for asbestos-related 
pleural plaque disease disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran reported to a physician that he retired due to his 
pulmonary disorder years ago.  While the Veteran is competent 
to report what he experienced, the competent medical evidence 
shows otherwise and is more persuasive than his unsupported 
opinion.  The Board concludes that the evidence weighs 
against a finding that there is marked interference with 
employment as a result of his asbestos-related pleural plaque 
disease such that an extra-schedular evaluation should be 
considered.  The VA evidence shows that his asbestos-related 
pleural plaque disease does not cause marked interference 
with employment.  The VA examiners who have commented on the 
Veteran's ability to be employed concluded that he is not 
unemployable as a result of his disability, at least from 
sedentary employment.  

For example, at the time of the June 2003 VA examination, the 
examiner commented that the Veteran did not appear to be 
significantly disabled at the time of the examination and 
that this was demonstrated by the fact that his lung 
diffusion capacity was near normal.  The examiner commented 
that the Veteran was able to walk one-half mile without 
significant restriction.  Further, both the May 2006 and the 
August 2006 VA examinations concluded with an opinion that it 
was not as likely as not that the Veteran was unemployable 
related to his service-connected pleural plaques.  The May 
2006 examination reports that the Veteran is able to perform 
desk work or answer phones.  Also, following a review of the 
medical evidence by a VA physician in November 2006, the 
examiner concluded that none of the studies recently or 
remotely revealed any evidence of a lung impairment which 
would limit the Veteran's employment.

Moreover, in February 2008, the examiner indicated that the 
PFTs showed mild to moderate restriction with normal 
diffusion.  In June 2008, the examiner indicated that the 
Veteran had some restrictions, but was able to carry on a 
normal daily life.  The examiner indicated that the PFTs were 
normal, there was normal oxygen saturation, and the Veteran 
exhibited the excellent exercise capacity on a stress test.  
With regard to employability, after reviewing the medical 
records and examining the Veteran, it was the examiner's 
medical opinion that the Veteran can sustain at least 
sedentary work on a full-time basis, with avoidance of toxic 
fumes.  The examiner stated that the asbestos related 
pulmonary disease should not affect the Veteran's 
reliability, productivity, ability to concentrate and follow 
instruction, and ability to interact with his co-workers and 
supervisors, while working on a sedentary level.  

Based on the foregoing, the Board finds that there is no 
marked interference with employment due to his asbestos-
related pleural plaque disease.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected asbestos-related pleural plaque 
disease on appeal causes impairment with employment over and 
above that which is contemplated in the assigned initial 
schedular rating of 60 percent.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  The Veteran is 
entitled to an initial rating of 60 percent, but no more, for 
asbestos-related pleural plaque disease for the period of his 
appeal.


ORDER

Entitlement to an initial rating of 60 percent, but no more, 
for asbestos-related pleural plaque disease is granted for 
the period of his appeal, subject to the law and regulations 
governing the payment of monetary benefits.



REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

The Veteran is service-connected for asbestos-related pleural 
plaque disease.  The Board has determined above that the 
Veteran is entitled to a 60 percent rating for this 
disability.  This is his only service-connected disability.  
Thus, the Veteran meets the schedular criteria.  Accordingly, 
the Board finds that the claims file must be returned to the 
RO/AMC for an initial consideration of whether TDIU is 
warranted pursuant to 38 C.F.R. § 4.16(a) in light of the 
increase in the Veteran's disability rating to 60 percent.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should review the record in 
light of the Board's grant of a 60 percent 
rating for asbestos-related pleural plaque 
disease and determine if TDIU is warranted 
pursuant to 38 C.F.R. § 4.16(a).  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


